                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Hakeem Rashed White                                              Docket No. 5:08-CR-363-2FL

                               Petition for Action on Supervised Release

COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Hakeem Rashed White, who, upon an earlier plea of guilty to
Conspiracy to Possess With Intent to Distribute 50 Grams or More of Cocaine Base (Crack), 21 U.S.C. §
846, was sentenced by the Honorable Louise W. Flanagan, U.S. District Judge, on September 17, 2009, to
the custody of the Bureau of Prisons for a term of 157 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 60 months. On June 5, 2019,
the defendant was granted a reduction pursuant to 18 U.S.C. § 3582(c)(1)(B). The originally imposed
sentence of imprisonment was reduced to 113 months. The term of supervised release was reduced to 48
months.

Hakeem Rashed White was released from custody on July 18, 2019, at which time the term of supervised
release commenced.

On August 6, 2019, a Petition for Action was submitted to the court. As the defendant has previously been
convicted of a sex offense, a psycho-sexual evaluation condition was added.

On September 17, 2019, a Petition for Action was submitted to the court. The results of the psycho-sexual
evaluation recommended the defendant undergo polygraph examinations in order to monitor compliance.
A physiological testing condition was added by the court.

On November 7, 2019, a violation report was submitted to the court as the defendant tested positive for
marijuana on October 22, 2019. The defendant was continued on supervision to allow for participation in
substance abuse treatment.

Om November 14, 2019, a violation report was submitted to the court as the defendant tested positive for
cocaine on November 4, 2019. The positive was staffed with the treatment provider, and treatment was
subsequently increased. The defendant was increased to weekly reporting to the U.S. Probation Office.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On November 14, 2019, the defendant tested positive for cocaine. The defendant denies the use of cocaine.
Further, the defendant denies any involvement with cocaine. The defendant is compliant to treatment and
his previously imposed sanction of weekly reporting. It is recommended that the defendant complete 12
hours of community service within 60 days of this order. The defendant signed a Waiver of Hearing
agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall perform 12 hours of community service as directed by the probation office and
      if referred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.
Hakeem Rashed White
Docket No. 5:08-CR-363-2FL
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Maurice J. Foy                                /s/ Taylor R. O'Neil
Maurice J. Foy                                    Taylor R. O'Neil
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  310 New Bern Avenue, Room 610
                                                  Raleigh, NC 27601-1441
                                                  Phone: 919-861-8698
                                                  Executed On: November 27, 2019



                                     ORDER OF THE COURT

                                5th
Considered and ordered this _________              December
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
